                                1 Natalie P. Vance, Bar No. 206708
                                  Ernest L. Weisss, Bar No. 109459
                                2 W. Jason Scott, Bar No. 222204
                                  KLINEDINST PC
                                3 801 K Street, Suite 2100
                                  Sacramento, California 95814
                                4 (916) 444-7573/FAX (916) 444-7544

                                5 Attorneys for DARREN KELLY and ALLTECK
                                  LIMITED PARTNERSHIP (erroneously sued as
                                6 ALLTECK LINE CONTRACTORS, INC.)

                                7 Michael A. Kelly, Bar No. 71460
                                  Richard H. Schoenberger, Bar No. 122190
                                8 Walkup, Melodia, Kelly & Schoenberger
                                  650 California Street, 26th Floor
                                9 San Francisco, CA 94108

                               10 Attorney for Plaintiffs J.P., a minor, by and
                                  through her guardian ad litem MEGANN PITTS,
                               11 and MEGANN PITTS
SACRAMENTO, CALIFORNIA 95814




                               12
  801 K STREET, SUITE 2100




                               13
       KLINEDINST PC




                               14                              UNITED STATES DISTRICT COURT

                               15              EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                               16

                               17 J.P., a minor, by and through her Guardian Ad       Case No. 2:20-cv-01056-JAM-DMC
                                  Litem MEGANN P ITTS, and MEGANN
                               18 PITTS, individually,                                AMENDED JOINT STIPULATION AND
                                                                                      REQUEST TO EXTEND DEADLINES IN
                               19                Plaintiffs,                          PRETRIAL SCHEDULING ORDER;
                                                                                      ORDER
                               20         v.

                               21 ALLTECK LINE CONTRACTORS, INC.,
                                  and DARREN KELLY,
                               22
                                             Defendants.
                               23

                               24         Plaintiffs JP and MEGANN P ITTS (“Plaintiffs”), through their counsel
                               25 Walkup, Melodia, Kelly & Schoenberger, and Defendants ALLTECK LINE

                               26 CONTRACTORS, INC., and DARREN KELLY (hereinafter “Defendants”),

                               27 through their counsel Klinedinst PC, hereby stipulate and seek Court approval for

                               28 the following:
                                                                                  1
                                      SECOND AMENDED JOINT STIPULATION AND REQUEST TO EXTEND DEADLINES IN PRETRIAL
                                                                SCHEDULING ORDER; ORDER
                                1                                    STIPULATION
                                2        Since this Court’s Status (Pre-Trial Scheduling) Order of October 8, 2020, the
                                3 parties have exchanged written discovery. Although this is a motor vehicle accident

                                4 case, the injuries are complex and treatment is ongoing. Many medical disciplines

                                5 are involved. In this regard, the medical records are voluminous and current

                                6 treatment records are still needed for review by qualified professionals before

                                7 conducting independent medical examinations and preparing expert witness reports

                                8 required for disclosure.

                                9        The parties have encountered additional unforeseen issues in the discovery
                               10 process, and further issues associated with Covid 19, have resulted in delays in the

                               11 subpoena process to obtain relevant medical records and documentation needed for
SACRAMENTO, CALIFORNIA 95814




                               12 expert review. This has prevented the Parties from obtaining all the pertinent records
  801 K STREET, SUITE 2100




                               13 such that additional time is needed to secure the medical and educational records,
       KLINEDINST PC




                               14 perform medical examinations, and to complete expert reports.

                               15        The Parties request an additional 60 day continuance of all non-expert and
                               16 expert discovery deadlines in order to complete additional discovery, obtain the

                               17 necessary medical, education, and treatment records, and to explore the possibility

                               18 of settling and/or mediating Plaintiffs' claims. The continuance will not affect the

                               19 dispositive motion date or impact the trial date. The parties have obtained one prior

                               20 order from this Court extending the non-expert discovery deadlines, and one prior

                               21 order extending the expert discovery deadlines.

                               22        Accordingly, the parties request to modify the Scheduling Conference Order
                               23 as follows:

                               24        (1) Expert Disclosure due by July 30, 2021
                               25        (2) Rebuttal Expert Disclosure due by August 13, 2021;
                               26        (3) Discovery Cutoff Date: October 15, 2021;
                               27        (4) Dispositive Motion Filing Deadline: November 26, 2021
                               28        (5) Dispositive Motion Hearing: January 11, 2022, at 1:30 p.m.;
                                                                             2
                                      SECOND AMENDED JOINT STIPULATION AND REQUEST TO EXTEND DEADLINES IN PRETRIAL
                                                                SCHEDULING ORDER; ORDER
                                1            (6) Joint Mid-Litigation Statement Filing Deadline: Fourteen (14) days prior
                                2               to the close of discovery;
                                3            (7) Final Pretrial Conference: March 4, 2022 at 11:00 a.m.;
                                4            (8) Jury/Bench Trial: April 11, 2022 at 9:00 a.m.
                                5 SO STIPULATED.

                                6
                                                                              Walkup, Melodia, Kelly & Schoenberger
                                7

                                8

                                9
                                                                              By: /s/ Richard H. Schoenberger
                               10   DATED: May 27, 2021                           (as authorized on May 27, 2021)
                                                                                  Richard H. Schoenberger
                               11
                                                                                  Plaintiffs J.P., a minor, by and through
SACRAMENTO, CALIFORNIA 95814




                               12                                                 her guardian ad litem MEGANN
  801 K STREET, SUITE 2100




                                                                                  PITTS, and MEGANN PITTS
                               13
       KLINEDINST PC




                               14
                                                                              KLINEDINST PC
                               15

                               16

                               17   DATED: May 27, 2021                       By: /s/ Natalie P.Vance
                                                                                  Natalie P. Vance
                               18
                                                                                  Ernest L. Weisss
                               19                                                 W. Jason Scott
                                                                                  Attorneys for Defendant
                               20
                                                                                  DARREN KELLY and ALLTECK
                               21                                                 LIMITED PARTNERSHIP
                                                                                  (erroneously sued as ALLTECK LINE
                               22
                                                                                  CONTRACTORS, INC.)
                               23 / / /

                               24 / / /

                               25 / / /

                               26 / / /

                               27 / / /

                               28 / / /
                                                                                3
                                          SECOND AMENDED JOINT STIPULATION AND REQUEST TO EXTEND DEADLINES IN PRETRIAL
                                                                    SCHEDULING ORDER; ORDER
                                1                                          ORDER
                                2       Accordingly, for good cause and pursuant to the above Stipulation of the
                                3 Parties, IT IS HEREBY ORDERED that the Scheduling Conference Order is

                                4 modified as follows:

                                5       (9)      Expert Disclosure due by July 30, 2021
                                6       (10) Rebuttal Expert Disclosure due by August 13, 2021;
                                7       (11) Discovery Cutoff Date: October 15, 2021;
                                8       (12) Dispositive Motion Filing Deadline: November 26, 2021
                                9       (13)      Dispositive Motion Hearing: January 11, 2022, at 1:30 p.m.;
                               10       (14) Joint Mid-Litigation Statement Filing Deadline: Fourteen (14) days
                               11             prior to the close of discovery;
SACRAMENTO, CALIFORNIA 95814




                               12       (15) Final Pretrial Conference: March 4, 2022 at 11:00 a.m.;
  801 K STREET, SUITE 2100




                               13       (16) Jury/Bench Trial: April 11, 2022 at 9:00 a.m.
       KLINEDINST PC




                               14

                               15       IT IS SO ORDERED.
                               16

                               17

                               18 DATED: May 27, 2021                   /s/ John A. Mendez
                               19                                       THE HONORABLE JOHN A. MENDEZ
                                                                        UNITED STATES DISTRICT COURT JUDGE
                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
                                                                                 4
                                     SECOND AMENDED JOINT STIPULATION AND REQUEST TO EXTEND DEADLINES IN PRETRIAL
                                                               SCHEDULING ORDER; ORDER
